Citation Nr: 0026093	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-31 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991) for a left hip disability due to 
medical treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA), Fort Harrison, Montana, 
Regional Office (RO).

By means of a Remand dated in January 13, 2000 the Board 
requested additional RO development of the record.  In an 
April 2000 supplemental statement of the case, the RO 
provided notice of continued denial of service connection for 
a left hip disorder pursuant to 38 U.S.C.A. § 1151, following 
additional development and consideration of the issue, as 
requested by the Board in its remand.  The case is now 
returned to the Board for further consideration.


FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating that his left hip disability is the result of 
VA medical treatment.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation, under 
the provisions of 38 U.S.C.A. § 1151, for a left hip 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts, in essence, that he incurred a left hip 
disability because the VA allowed him to go 15 years without 
surgery on his left hip.  He contends that he has asked the 
VA to give him hip surgery time after time, since 1983, and 
each time, the VA refuses to perform the surgery.  The 
veteran argues, in essence, that his left hip disability has 
worsened as a result of the VA not treating the left hip or 
performing surgery.  He also asserts that in January 1983, 
his transfer papers were lost at Fort Harrison VA Medical 
Center and he was forced to hitch hike 200 miles in freezing 
cold weather back to his home.

Factual Background

Service medical records do not show evidence of left hip 
problems, and the veteran has not alleged that his left hip 
pathology began in service or as a result of active service.  
In January 1969, a VA examination noted complaints of sharp 
pains across his hipbones.  In March 1969, the San Francisco, 
California RO awarded nonservice connected pension benefits 
for unrelated physical disability.  Since that time, he has 
continued to receive nonservice connected pension benefits.

VA treatment records include a July 1982 X-ray, which 
diagnosed degenerative arthritis of both hips, right greater 
than left.  An orthopedic clinic record from October 1982 
addressed right hip problems only, which were diagnosed as 
degeneration of the right hip with some cyst like formations 
and the physician recommended surgery for the right hip be 
scheduled.  A January 1983 treatment record likewise noted 
degenerative joint disease of both hips, right greater than 
left and concurred with recommending arthroplasty surgery.  
In the same month, the veteran underwent right hip total 
arthroplasty.  The pre-surgery history was noted to include 
bilateral hip pain of over 10 year duration, but the right 
hip pain was very much greater than the left, necessitating 
the use of a cane.  An April 1983 follow up on the right hip 
arthroplasty noted that the left hip exhibited moderate 
symptomatology on an intermittent basis.  The assessment was 
DJD, both hips, status post right total hip arthroplasty.  
The physician expected that the left hip will eventually come 
to a total hip arthroplasty when it is asymptomatic (sic) 
enough or causing significant enough symptomatology.  A 
follow-up was scheduled for three months later.  

A sigmoidoscopy record from June 1983 noted a history of 
degenerative joint disease of both hips, with total hip 
replacement on the right, but also noted that the veteran 
planned to undergo a total left hip replacement probably in 
about a year.  This June 1983 record also said that he was 
scheduled for a hip replacement about a year from now, having 
seen an orthopedic resident in Salt Lake City Clinic.  A July 
1983 follow up on the right hip arthroplasty noted that he 
did fairly well postoperatively and ambulated with a cane.  
This orthopedic follow-up noted that his degenerative left 
hip was not yet as painful as the replaced right hip, and 
some right hip symptomatology such as burning sensation was 
noted.  He was discharged from routine care except to see him 
back once yearly for follow-up.  

A follow up in July 1984 reflects that the veteran had been 
originally told that he would need a left total hip 
arthroplasty, but he stated at the time of his visit that his 
left hip pain was very minor and not debilitating.  He had a 
full, nearly painless motion of the left hip, although X-rays 
showed marked degenerative joint disease of the left hip, but 
with minimal left hip symptoms.  The plan was to return to 
clinic in one year for a follow up and X-rays.  In November 
1984 he was scheduled to go to Salt Lake City for possible 
surgery on the left hip.  

In addition to hip treatment, the veteran's VA treatment 
records reveal significant treatment for major cardiac 
problems.  In September 1985, the veteran was admitted for 
evaluation of cardiac status in lieu of having left total hip 
replacement in Salt Lake City.  In July 1986, the veteran was 
noted to be non service connected for the left hip, was on a 
waiting list for total left hip arthroplasty, and was advised 
to make another appointment for scheduling surgery whenever 
his situation changed.  In October 1993, he continued to be 
seen for left hip pain, with severe degenerative changes 
noted in X rays from 1992, but the problem was that he had 
sustained a myocardial infarction and cerebrovascular 
accident in January 1993 and was on Coumadin.  He also had 
chronic obstructive pulmonary disease (COPD) with shortness 
of breath.  There was no note on his chart indicating he was 
medically stable to undergo left hip arthroplasty and the 
physician in October 1993 stated that he is a candidate for 
such surgery, but only if he can be medically cleared.  Plans 
were made for a medicine consult, with further plans to place 
him on the waiting list, if a written clearance were made.  
Heart treatment records in August 1994 revealed findings of 
significant heart pathology, including aortic stenosis, 
atrial fibrillation and congestive heart failure, among 
others, and noted that the left hip severe degenerative joint 
disease was a major problem, but that doctors were not 
interested in doing hip replacement surgery.  By January 
1995, he underwent another cardiac catheterization, which 
revealed severe aortic stenosis, and underwent an aortic 
valve replacement in February 1995.  The veteran continued 
with left hip problems as noted in October 1996 and March 
1997, with no apparent plans for further surgical 
intervention.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  The U. S. Court of Appeals for Veterans 
Claims (the Court) has since held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

The requirements for a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 are similar to the requirements for 
a claim for service connection for a disability alleged to be 
due to military service.  More specifically, a well-grounded 
claim for § 1151 benefits requires (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury or disease as the result of VA hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  Jimison v. West, No. 98-551 13 Vet. App. 75, 77 
(1999); Jones v. West 12 Vet.App. 460 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

The Board notes that during the course of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  However, a VA Office of General Counsel 
precedent opinion has held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date. See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, the veteran's § 1151 claim was filed in 
November 1994, and the rating decision denying that claim was 
issued in June 1995.  As this claim was filed prior to the 
effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

The Board notes that at no point during his course of 
treatment, has service connection been in effect for a left 
hip disability.  The crux of the veteran's argument is that 
he is entitled to service connection for a left hip disorder 
based on the VA's repeated failure to provide surgery to 
replace the hip.  The record reveals that at one point in 
July 1986 he was on a waiting list for a left hip 
replacement.  The record also reveals that later on in 1993, 
his cardiovascular pathology prevented him from being 
medically cleared for hip replacement surgery.  

The regulations in effect from the time when surgery was 
discussed for the hip in 1983, to the present have generally 
afforded priority treatment to persons seeking treatment for 
service connected disabilities ahead of those seeking 
treatment for a nonservice connected disability, with certain 
exceptions described below.  See 38 C.F.R. § 17.49 (1983), 
38 C.F.R. §§ 17.47, 17.49 (1986) and 38 C.F.R. § 17.99 
(1999).

There is no evidence that he is shown to meet the exceptions 
that would place him in priority ahead of patients seeking 
treatment for a service connected disability.  The evidence 
has not shown the left hip disorder at any point to have been 
emergency in nature for priority purposes for VA hospital 
care under 38 C.F.R. § 17.49 (a) (1983) (i.e. delay in 
immediate admission would result in the loss of life or do 
irreparable and serious damage to a part of the body.)  The 
evidence likewise did not show the left hip disorder to 
warrant immediate hospitalization or compelling medical 
reasons to warrant hospital care ahead of higher priority 
patients as enunciated by 38 C.F.R. §§ 17.47 (b) (1), 17.49 
(1986) and by 38 C.F.R. § 17.99 (1999).  To the contrary, the 
medical evidence available suggests that in 1984 his symptoms 
were not severe enough to warrant surgery, and subsequently 
his cardiac condition prevented him from safely undergoing 
the left hip replacement.  The evidence also did not show the 
veteran to have been carried on VA hospital rolls, but not 
occupying a bed for this condition which, prior to 1986, 
would have allowed priority treatment for the nonservice 
connected left hip disorder under 38 C.F.R. § 17.49 (a)(2) 
(1983).  

Because he was not seeking treatment for a service connected 
disability, and he was not otherwise shown to meet priority 
above those receiving treatment for service connected 
disorders for VA treatment of the nonservice connected left 
hip disability, he is not shown to have been entitled to 
receive such care.  If the veteran is not eligible to receive 
VA medical care, the VA cannot be responsible for any lack of 
medical care.  See Jimison v. West 13 Vet. App. 75, 77 (1999) 
(Once the appellant is no longer eligible to receive VA 
medical care, then the Secretary cannot be responsible for 
any future medical care or lack thereof...when the appellant 
was informed that he was no longer entitled to VA medical 
care it was his responsibility to seek therapy from another 
source.)

Moreover, even assuming that there are additional 
disabilities involving the left hip, the veteran has not 
presented any competent medical evidence establishing a 
relationship between his VA treatment and any additional 
disability.  See Jimison , supra.  Medical diagnoses involve 
questions that are beyond the range of common knowledge and 
experience.  Rather, they require the special knowledge and 
experience of a trained medical professional.  Although the 
veteran has presented statements regarding his allegations of 
additional disability resulting from VA treatment, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any additional disability 

Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing additional disability 
related to VA treatment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 for additional disability of 
the left hip as due to VA treatment is plausible or otherwise 
well grounded.  Therefore, it must be denied.


ORDER

Entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151, for a left hip disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 3 -


- 2 -


